DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/5/2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gross (US 2020/0277860) and Propheter-Hinckley et al. (US 2019/0218940; hereinafter Propheter) and Leary et al. (US 2017/0328218; hereinafter Leary) and Propheter. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 4, 5, 13, 16, and 17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Leary and Propheter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2020/0277860) in view of Propheter-Hinckley et al. (US 2019/0218940; hereinafter Propheter). 
Regarding claim 1, Gross (Fig. 1 and 2) discloses an airfoil (10) comprising: an airfoil section (Fig. 2) having an airfoil wall (22 and 24) defining a leading end (18), a trailing end (20), and first and second sides (22 and 24) joining the leading end (18) and the trailing end (20), the first and second sides (22 and 24) spanning in a longitudinal direction between first and second ends (tip of the blade and the platform 14), the airfoil wall circumscribing an internal core cavity (38 and 44); an arced rib (40) in the internal core cavity (38 and 44), the arced rib (40) extending from the first side (22) to the second side (24) and dividing the internal core cavity (38 and 44) into a forward core cavity (38) and an aft core cavity (44); and a cooling passage network (56) embedded in the airfoil wall (22 and 24) aft of the arced rib (40) and between inner and outer portions of the airfoil wall (22 and 24), the cooling passage network (56) including a cooling passage leading edge and a cooling passage trailing edge, the aft core cavity (44) having a central cavity section and a cavity lobe extending from the central cavity section and projecting between the arced rib (40) and the cooling passage leading edge. Refer to Fig. I below. 

    PNG
    media_image1.png
    648
    739
    media_image1.png
    Greyscale

Fig. I. Gross, Fig. 2 (Annotated)
Gross fails to disclose that the arced rib being arced such that a profile of the arced rib when taken in a radial cross section is arced. 
Propheter (Fig. 3) teaches a turbine blade with cooling channels extending through the blade. Propheter (Fig. 3) teaches a blade that tapers from root to tip and that the ribs extending from root to tip forming the cooling channels can be arced (ribs forming channels (168)). Since Gross fails to disclose how the arced rib is formed in a radial cross section, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gross by forming the arced rib with a profile that is arced in a radial cross section, as taught by Propheter, in order to specify the shape of the rib in the radial direction. Refer to Fig. II below. 

    PNG
    media_image2.png
    914
    578
    media_image2.png
    Greyscale

Fig. II, Propheter, Fig. 3 (Annotated)
Regarding claim 2, Gross, as modified, discloses the airfoil as recited in claim 1, wherein Gross (Fig. 2), as modified, further discloses the cavity lobe tapers radially along the cooling passage leading edge (based on the teachings of Propheter: Fig. 3). Refer to Fig. I and II above. 

Claim(s) 1, 3-5, 8, 15-17, 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (US 2017/0328218; hereinafter Leary) in view of Propheter-Hinckley et al. (US 2019/0218940; hereinafter Propheter). 
Regarding claim 1, Leary (Fig. 4, 9, and 10) discloses an airfoil (25) comprising: an airfoil section (Fig. 9) having an airfoil wall (26 and 27) defining a leading end (28), a trailing end (29), and first and second sides (26 and 27) joining the leading end (28) and the trailing end (29), the first and second sides (26 and 27) spanning in a longitudinal direction between first and second ends (24 and 31), the airfoil wall circumscribing an internal core cavity (40); an arced rib in the internal core cavity (40), the arced rib extending from the first side (26) to the second side (27) and dividing the internal core cavity (40) into a forward core cavity and an aft core cavity; and a cooling passage network (50) embedded in the airfoil wall (26 and 27) aft of the arced rib and between inner and outer portions of the airfoil wall (26 and 27), the cooling passage network (50) including a cooling passage leading edge and a cooling passage trailing edge, the aft core cavity having a central cavity section and a cavity lobe (90) extending from the central cavity section and projecting between the arced rib and the cooling passage leading edge. Refer to Fig. III below. 

    PNG
    media_image3.png
    595
    708
    media_image3.png
    Greyscale

Fig. II. Leary, Fig. 9 (Annotated)
Leary fails to disclose that the arced rib being arced such that a profile of the arced rib when taken in a radial cross section is arced. 
Propheter (Fig. 3) teaches a turbine blade with cooling channels extending through the blade. Propheter (Fig. 3) teaches a blade that tapers from root to tip and that the ribs extending from root to tip forming the cooling channels can be arced (ribs forming channels (168)). Since Leary fails to disclose how the arced rib is formed in a radial cross section, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gross by forming the arced rib with a profile that is arced in a radial cross section, as taught by Propheter, in order to specify the shape of the rib in the radial direction. Refer to Fig. II above.  
 	Regarding claim 3, Leary, as modified, discloses the airfoil as recited in claim 1, wherein Leary (Fig. 9), as modified, further discloses that the cavity lobe (90) opens exclusively to the central cavity section. Refer to Fig. III above. 
Regarding claim 4, Leary, as modified, discloses the airfoil as recited in claim 1, wherein Leary (Fig. 9), as modified, further discloses that the cavity lobe (90) has an arced cavity leading edge, the arced cavity leading edge being arced such that a profile of the arced leading edge when taken in a radial cross-section is arced (taught by Propheter, Fig. 3). Refer to Fig. III above. 
	Regarding claim 5, Leary, as modified, discloses the airfoil as recited in claim 4, but fails to explicitly disclose that the cavity lobe has a straight cavity trailing edge, the straight cavity trailing edge being straight such that a profile of the straight cavity trailing edge when taken in a radial cross-section is straight. 
Propheter (Fig. 3) teaches a turbine blade with cooling channels that extend through the blade. Propheter (Fig. 3) teaches that the ribs forming the cavities can have both arced and straight cross sections and that a straight rib can follow an arced rib when forming the cooling channels. Since Leary fails to disclose how the straight rib is formed in a radial cross section, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leary by forming the straight rib with a profile that is straight in a radial cross section and is positioned downstream of the arced rib, as taught by Propheter, in order to specify the shape of the rib in the radial direction. Refer to Fig. II above. 
	Regarding claim 8, Leary, as modified, discloses the airfoil as recited in claim 1, wherein Leary (Fig. 9), as modified, further discloses in the airfoil section (25), the cooling passage network (50) and the aft core cavity are fluidly isolated from each other. Refer to Fig. III above. 
Regarding claim 15, Leary (Fig. 1, 4, and 9) discloses a gas turbine engine (10) comprising: a compressor section (11); a combustor (12) in fluid communication with the compressor section (11); and a turbine section (13) in fluid communication with the combustor (12), the turbine section (13) having a turbine airfoil (16) that includes an airfoil section (25) having an airfoil wall (26 and 27) defining a leading end (28), a trailing end (29), and first and second sides (26 and 27) joining the leading end (28) and the trailing end (29), the first and second sides (26 and 27) spanning in a longitudinal direction between first and second ends (31 and 24), the airfoil wall (26 and 27) circumscribing an internal core cavity (40), an arced rib in the internal core cavity (40), the arced rib extending from the first side (26) to the second side (27) and dividing the internal core cavity (40) into a forward core cavity and an aft core cavity, and a cooling passage network (50) embedded in the airfoil wall aft of the arced rib and between inner and outer portions of the airfoil wall, the cooling passage network (50) including a cooling passage leading edge and a cooling passage trailing edge, the aft core cavity having a central cavity section and a cavity lobe (90) extending from the central cavity section and projecting between the arced rib and the cooling passage leading edge. Refer to Fig. III above. 
	Leary fails to disclose that the arced rib being arced such that a profile of the arced rib when taken in a radial cross-section is arced. 
Propheter (Fig. 3) teaches a turbine blade with cooling channels extending through the blade. Propheter (Fig. 3) teaches a blade that tapers from root to tip and that the ribs extending from root to tip forming the cooling channels can be arced (ribs forming channels (168)). Since Leary fails to disclose how the arced rib is formed in a 
	Regarding claim 16, Leary discloses the gas turbine engine as recited in claim 15, wherein Leary (Fig. 9) further discloses that the cavity lobe (90) has an arced cavity leading edge, the arced cavity leading edge being arced such that a profile of the arced cavity leading edge when taken in a radial cross-section is arced (taught by Propheter, Fig. 3). Refer to Fig. II and III above. 
Regarding claim 17, Leary, as modified, discloses the gas turbine engine as recited in claim 16, but fails to disclose that the cavity lobe has a straight cavity trailing edge, the straight cavity trailing edge being straight such that a profile of the straight cavity edge when taken in a radial cross-section is straight. 
Propheter (Fig. 3) teaches a turbine blade with cooling channels that extend through the blade. Propheter (Fig. 3) teaches that the ribs forming the cavities can have both arced and straight cross sections and that a straight rib can follow an arced rib when forming the cooling channels. Since Leary fails to disclose how the straight rib is formed in a radial cross section, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leary by forming the straight rib with a profile that is straight in a radial cross section and is positioned downstream of the arced rib, as taught by Propheter, in order to specify the shape of the rib in the radial direction. Refer to Fig. II above. 
Regarding claim 20, Leary, as modified, discloses the gas turbine engine as recited in claim 15, wherein Leary (Fig. 9), as modified, further discloses that in the airfoil section (25), the cooling passage network (50) and the aft core cavity are fluidly isolated from each other. Refer to Fig. III above. 
	Regarding claim 21, Leary, as modified, discloses the airfoil as recited in claim 1, wherein Leary (Propheter: Fig. 3), as modified, further discloses that the arced rib has first and second arced rib ends at, respectively, the first and second ends of the airfoil section and an intermediate radially-extending section from the first arced rib end to the second arced rib end, and the intermediate radially-extending section bows toward the leading end of the airfoil section. Refer to Fig. II above. 
	Regarding claim 23, Leary, as modified, discloses the airfoil as recited in claim 1, wherein Leary (Propheter, Fig. 3), as modified, further discloses a profile of the cavity lobe when taken in a radial cross-section is D-shaped. Refer to Fig. II above. The shape between the arced rib and the straight rib is D-shaped. 

Claims 6, 7, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (US 2017/0328218; hereinafter Leary) in view of Propheter-Hinckley et al. (US 2019/0218940; hereinafter Propheter) and further in view of Izumi et al. (US 2019/0040747; hereinafter Izumi). 
Regarding claim 6, Leary, as modified, discloses the airfoil as recited in claim 1, wherein Leary (Fig. 4), as modified, further discloses that the airfoil (25) includes a platform (24) attached to the airfoil section (25).  
  
Izumi (Fig. 3) teaches a gas turbine blade (1) with a cooling circuit (10) formed within the airfoil (2) and feed passages (shown in Fig. 3) that extend through the root (50) and platform (3) of the blade. Izumi (Fig. 3) teaches that each passage has its own feed opening in the platform. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leary by providing openings in the platform for each cooling cavity, as taught by Izumi, in order to provide cooling air to the cavities for cooling the airfoil. Since the central cavity section includes the cavity lobe the feed passage would be appropriately shaped to ensure cooling fluid is fed to the entire cavity and so would include a notch. 
Regarding claim 7, Leary, as modified, discloses the airfoil as recited in claim 1, wherein Leary (Fig. 4), as modified, further discloses that the airfoil (25) includes a platform (24) attached to the airfoil section (25). 
Leary, as modified, fails to disclose that the platform includes an opening that opens exclusively into the central cavity section.  
Izumi (Fig. 3) teaches a gas turbine blade (1) with a cooling circuit (10) formed within the airfoil (2) and feed passages (shown in Fig. 3) that extend through the root (50) and platform (3) of the blade. Izumi (Fig. 3) teaches that each passage has its own feed opening in the platform. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leary by 
Regarding claim 18, Leary, as modified, discloses the gas turbine engine as recited in claim 15, wherein Leary (Fig. 4), as modified, further discloses that the airfoil (25) includes a platform (24) attached to the airfoil section (25). 
Leary, as modified, fails to disclose that the platform includes an opening that opens into the central cavity section, and the opening includes a notch that opens to the cavity lobe.  
Izumi (Fig. 3) teaches a gas turbine blade (1) with a cooling circuit (10) formed within the airfoil (2) and feed passages (shown in Fig. 3) that extend through the root (50) and platform (3) of the blade. Izumi (Fig. 3) teaches that each passage has its own feed opening in the platform. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leary by providing openings in the platform for each cooling cavity, as taught by Izumi, in order to provide cooling air to the cavities for cooling the airfoil. Since the central cavity section includes the cavity lobe the feed passage would be appropriately shaped to ensure cooling fluid is fed to the entire cavity and so would include a notch. 
Regarding claim 19, Leary, as modified, discloses the gas turbine engine as recited in claim 15, wherein Leary (Fig. 4), as modified, further discloses that the airfoil (25) includes a platform (24) attached to the airfoil section (25). 
Leary, as modified, fails to disclose that the platform includes an opening that opens exclusively into the central cavity section.  
. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (US 2017/0328218; hereinafter Leary) in view of Propheter-Hinckley et al. (US 2019/0218940; hereinafter Propheter) and further in view of Clum et al. (US 10,767,490; hereinafter Clum). 
	Regarding claim 9, Leary, as modified, discloses the airfoil as recited in claim 1, wherein but fails to disclose that the cooling passage network includes a plurality of segmented longitudinally-elongated ribs. 
	Clum (Fig. 4 and 5) teaches an airfoil with passages formed with segmented ribs (512a-b). Clum (Col. 8, lines 29-32) teaches that the segmented ribs can provide heat transfer augmentation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leary by adding segmented ribs to the cooling passage network, as taught by Clum in order to augment heat transfer. 
Regarding claim 10, Leary, as modified, discloses the airfoil as recited in claim 9, wherein Leary (Clum: Fig. 5), as modified, further discloses that the segmented longitudinally-elongated ribs (512a-b) are parallel. 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (US 2017/0328218; hereinafter Leary) in view of Propheter-Hinckley et al. (US 2019/0218940; hereinafter Propheter) and further in view of Dujol et al. (US 2017/0037733; hereinafter Dujol).  
	Regarding claim 11, Leary, as modified, discloses the airfoil as recited in claim 1, but fails to disclose that the cooling passage leading edge and the cooling passage trailing edge are parallel (as the majority of the leading edge mirrors the trailing edge). 
	Dujol (Fig. 4) teaches an airfoil with a cooling passage (52) with parallel leading and trailing edges. Since Dujol teaches that it is well known to form cooling passages with parallel leading and trailing edges, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leary, by forming the leading and trailing edges of the cooling passage so that they are straight, as taught by Dujol, as a mere change in shape since the Applicant has not disclosed forming the cooling passage with straight (and parallel) leading and trailing edges produces unpredicted results and so fails to patentably distinguish the claimed invention over the prior art. See MPEP 2144.04(4)(b).
	Regarding claim 12, Leary, as modified, discloses the airfoil as recited in claim 11, wherein Leary (Fig. 9), as modified, further discloses that the cooling passage 
	Regarding claim 13, Leary, as modified, discloses the airfoil as recited in claim 12, wherein Leary (Fig. 9), as modified, further discloses that the cavity lobe (90) has an arced cavity leading edge, the arced cavity leading edge being arced such that a profile of the arced cavity leading edge when taken in a radial cross-section is arced. Refer to Fig. II and III above and the rejection of claim 1. 
Leary, as modified, fails to disclose that the cavity lobe has a straight cavity trailing edge and that the straight cavity trailing edge being straight such that a profile of the straight cavity trailing edge when taken in a radial cross-section is straight. 
Propheter (Fig. 3) teaches a turbine blade with cooling channels that extend through the blade. Propheter (Fig. 3) teaches that the ribs forming the cavities can have both arced and straight cross sections and that a straight rib can follow an arced rib when forming the cooling channels. Since Leary fails to disclose how the straight rib is formed in a radial cross section, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Leary by forming the straight rib with a profile that is straight in a radial cross section and is positioned downstream of the arced rib, as taught by Propheter, in order to specify the shape of the rib in the radial direction. Refer to Fig. II above.  
	Regarding claim 14, Leary, as modified, discloses the airfoil as recited in claim 13, wherein Leary (Fig. 9), as modified, further discloses that in the airfoil section (25), the cooling passage network (50) and the aft core cavity are fluidly isolated from each other. Refer to Fig. III above. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (US 2017/0328218; hereinafter Leary) in view of Propheter-Hinckley et al. (US 2019/0218940; hereinafter Propheter) and further in view of Correia et al. (US 2008/0118366; hereinafter Correia). 
	Regarding claim 22, Leary, as modified, discloses the airfoil as recite in claim 21, but fails to disclose that the leading end of the airfoil section is arced with a leading end curvature, and the arced rib is arced with a rib curvature that follows the leading end curvature.
	Correia (Fig. 5) teaches an airfoil with a curved leading end in the radial direction with cooling channels that run through the airfoil. Correia (Fig. 5) teaches that the ribs forming the cooling channels have a curvature which mirrors that of the leading edge. Since Leary doesn’t disclose how the leading end of the airfoil is shaped or how the ribs are shaped relative to the leading end of the airfoil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Leary, by curving the leading end of the airfoil and mirroring the airfoil’s leading end curvature in the arced rib, as taught by Correia, in order to specify the shape of the airfoil leading end and the arced rib. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745